Citation Nr: 0024451	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-07 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis.

2.  Entitlement to an increased evaluation for a 
gastrointestinal disability, status post vagotomy and 
pyloroplasty for peptic ulcer disease (PUD), currently 
evaluated as 40 percent disabling.

3.  Entitlement to an increased evaluation for a psychiatric 
disability diagnosed as an anxiety disorder, currently 
evaluated as 10 percent disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from October 1942 to 
August 1943.  This case comes before the Board of Veterans' 
Appeals (Board) from an appeal of rating decisions issued by 
the Little Rock, Arkansas Regional Office (RO) of the 
Department of Veteran Affairs (VA) in which the RO found that 
new and material evidence had not been submitted to reopen 
the appellant's claim for service connection for arthritis 
and which denied his claims of entitlement to increased 
evaluations for his stomach and psychiatric disabilities.

The Board notes that the appellant's claim for service 
connection for scoliosis and convexity of the right lumbar 
spine with chronic myositis of the back muscles was denied in 
an RO rating decision issued in January 1944.  The 
appellant's claim for service connection for arthritis was 
denied in an RO rating decision issued in May 1966.  The 
appellant was notified that same month and did not appeal.  
The May 1966 rating decision, therefore, represents the last 
final action on the merits.  Glynn v. Brown, 6 Vet. App. 523 
(1994).

The appellant attempted in subsequent years to reopen his 
claim for service connection for arthritis, and was denied 
each time on the basis that he had not submitted new and 
material evidence.  The finding that appellant had not 
submitted new and material evidence to reopen his claim for 
service connection for arthritis was last finalized by a 
Board decision issued in May 1987.  This represents the last 
final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).


FINDINGS OF FACT

1.  By a rating decision issued in May 1966, entitlement to 
service connection for arthritis was denied as not incurred 
in, or aggravated by, service.  

2.  The last final disallowance of the reopening of the 
appellant's claim for service connection for arthritis was a 
May 1987 Board decision.  

3.  The additional evidence submitted since the May 1987 
Board decision does not, when viewed with the other evidence 
on file, bear directly and substantially upon the specific 
matters under consideration, nor is it so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

4.  The appellant's gastrointestinal disability, status post 
vagotomy and pyloroplasty for peptic ulcer disease (PUD) is 
manifested by complaints of daily abdominal cramps, heartburn 
and loose stools and objective clinical evidence of normal 
bowel sounds, a soft and nontender abdomen, normal laboratory 
values, normal upper gastrointestinal imaging and negative 
occult blood testing; nausea, bleeding, and weight loss with 
malnutrition and/or anemia are not currently shown.

5.  The appellant's psychiatric disability is currently 
manifested by somatic preoccupation, an anxious mood, some 
depression, logical thought processes, no gross impairment of 
memory and adequate insight and judgment.  His GAF score on 
Axis V varied from 54 to 58 in 1998.

6.  The appellant's anxiety disorder is productive of an 
impairment of social and industrial adaptability 
characterized by occasional decrease in work efficiency, but 
it is not characterized by reduced reliability and 
productivity.

7.  The appellant has not been hospitalized due to his 
gastrointestinal disability or his anxiety disorder in the 
past several years.


CONCLUSIONS OF LAW

1.  The May 1987 Board decision denying the reopening of the 
appellant's claim for service connection for arthritis is 
final.  38 U.S.C.A. § 7104(b) (West 1991).

2.  The evidence received subsequent to the May 1987 Board 
decision is neither new and nor material, and does not serve 
to reopen the appellant's claim for service connection for 
arthritis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  Neither the schedular criteria nor the extraschedular 
criteria for an evaluation greater than 40 percent for a 
gastrointestinal disability, status post vagotomy and 
pyloroplasty for PUD, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.114, Code 7305, 7306, 7308, 7323, 7332, 7348 (1999).

4.  The criteria for an evaluation of 30 percent, but not 
more, for a psychiatric disability diagnosed as an anxiety 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§  3.321, 4.1, 4.2, 4.7, 4.10, 4.129, 
4.130, 4.132, Diagnostic Code 9400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  An 
allowance of service connection requires that the facts 
establish that a particular disease or injury, resulting in 
disability, was incurred in service.  38 C.F.R. § 3.303(a).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that a veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  
In this case, service connection has been established for a 
gastrointestinal disability, status post vagotomy and 
pyloroplasty for PUD and a psychiatric disability diagnosed 
as an anxiety disorder; the appellant is seeking service 
connection for arthritis of multiple joints.

I.  New and Material Evidence Claim.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

In addition, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) has held that the 
new and material evidence necessary to reopen a previously 
and finally disallowed claim must be secured or presented 
since the time that the claim was finally disallowed on any 
basis, not only since the time the claim was last disallowed 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
As previously noted, the May 1987 Board decision, the last 
time the arthritis claim was finally disallowed on any basis, 
is final and may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a).

The evidence of record indicates that a claim for service 
connection for arthritis was first denied by a rating 
decision issued in May 1966.  The evidence of record at that 
time included the appellant's service medical records, his 
September 1943 application for benefits, treatment records 
from the Army Navy General Hospital dated from September to 
November of 1943, the report of a VA medical examination 
conducted in July 1947, and an August 1943 letter from the 
War Manpower Commission of Washington State.  Review of the 
service medical records indicates that the appellant was 
admitted to a military hospital in May 1943, for complaints 
of pain and stiffness in his hips and knees, with other 
joints sometimes involved but less severe.  He reported 
having had "rheumatism" trouble for about a year-and-a-
half.  The final summary opinion of the orthopedic consultant 
was that there was a negative orthopedic work-up on the hips, 
knees and ankles.  The lumbar curve was noted to be slightly 
flattened.  Treatment records from the Army Navy General 
Hospital contain a November 1943 final summary report that 
states that the appellant had been admitted with complaints 
of pain in the hips, knees and back of a one-year duration 
and that physical examination had revealed slight scoliosis 
to the right of the lumbar curve.  Radiographic examination 
failed to reveal any pathology in the knees, while x-rays of 
the spine showed that the first sacral vertebra was 
completely fused with the sacrum on the right; there was no 
disease of the apophyseal joints.  The report of the July 
1947 VA medical examination indicates that the appellant 
complained of a back problem of three years' duration, as 
well as knee pain.  On physical examination, the appellant 
was able to touch the floor without pain, straight leg raises 
were negative and the knees were without swelling or 
tenderness and without limitation of motion or crepitation.  
Radiographic examination revealed a moderate scoliosis with 
the concavity towards the left and a congenital anomaly 
involving the left side of the fifth lumbar and first sacral 
segments.  There was narrowing with irregularity on the left 
side of the body of the fifth lumbar vertebra and there 
appeared to be a congenital anomaly in the region of the pars 
interarticularis of the adjacent superior and inferior 
articular prostheses.  There was a nonunion of the first and 
second sacral bodies.  As reflected in an August 1943 
document, the War Manpower Commission allowed the appellant 
to leave the State of Washington because of his health as the 
climate did not agree with him and he had arthritis.  The 
basis for these statements is not indicated in the document.

Evidence considered by the Board at the time of its May 1987 
decision included the above items, as well as reports of VA 
x-rays conducted in 1970 and 1976, VA treatment records dated 
between 1976 and 1986, a letter from the appellant's sister 
dated in March 1985, and the appellant's written statements 
contained in his November 1986 VA Form 9.  The report from 
the January 1970 x-ray indicates that there was an anomalous 
development of the L5-S1 segment with spina bifida occulta 
present.  The rest of the bodies and the intervertebral 
spaces were well preserved.  Films of the left elbow, the 
lower left forearm, left wrist and upper hand showed no 
evidence of any joint or bone abnormality.  The July 1976 
radiology report revealed moderate hypertrophic spurring in 
the midlevels of the cervical spine, especially at C3-6 and a 
negative thoracic spine with well maintained vertebral body 
heights and disk spaces.  The VA treatment records reveal 
that the appellant was treated in VA facilities for cervical 
spine arthritis in 1976, and for generalized arthritis of the 
spine in 1979.  A March 1981 VA primary care clinic note 
contains a reference to generalized osteoarthritis of 
multiple joints.  The March 1985 letter from the appellant's 
sister states that the appellant contracted arthritis during 
his basic training, that he was given a letter stating that 
the damp cool weather had caused the arthritis, that he was 
treated right after service for arthritis, that he suffered 
from pain and soreness after service and that the arthritis 
had gradually gotten worse.  The appellant's November 1986 VA 
Form 9 echoed these statements with the addition that the 
appellant linked the onset of his arthritis to his in-service 
surgery (appendectomy) with some infectious process being the 
culprit.

The Board has considered each item of evidence that has been 
added to the record since the May 1997 Board decision to 
determine if it meets the test of being new and material.  
This evidence includes VA inpatient and outpatient treatment 
records dated between 1990 and 1999, a copy of the August 
1943 War Manpower Commission letter, a letter dated in 
December 1998 from the appellant's brother, an undated 
written statement from the appellant's sister, a written 
statement from the appellant dated in March 1999, and the 
transcript of the testimony presented by the appellant at his 
March 1999 personal hearing at the RO.  The VA medical 
records reveal that the appellant was treated for a herniated 
nucleus pulposus at L-4 on the right in August 1990, after a 
three-month history of low back pain and right leg pain and 
that he has received physical therapy for his hip and back 
pain during the past few years.  The December 1998 letter 
from the appellant's brother stated that the appellant had 
not been treated for or diagnosed with arthritis prior to 
service, that he was given a letter in August 1943 stating 
that he had arthritis, that he was treated at the Army Navy 
General Hospital shortly after service for arthritis and that 
the arthritis is now severe in every joint of the appellant's 
body.  The undated statement of the appellant's sister was 
almost the exact same, word for word, as the letter she 
submitted in March 1985.  The appellant submitted a written 
statement, in March 1999, in which he stated that his back 
problem was caused by the spinal block he had during surgery 
in-service, that he was treated after service for arthritis, 
that he is currently in pain all the time in all joints and 
that he did not have problems prior to service.  The 
appellant provided testimony at his March 1999 personal 
hearing that was similar in content to the letters submitted 
by his siblings.

The Board finds that the additional medical records relating 
to subsequent post-service diagnosis and treatment of the 
appellant's medical and joint pathology fail to provide any 
additional relevant evidence as to the issue of whether the 
appellant's arthritis was incurred in service.  The records 
relating to other medical disorders are totally irrelevant, 
while records indicating that multiple joint osteoarthritis 
was diagnosed after service and that the appellant was 
recently treated for said pathology were all considered by 
the Board in its May 1987 decision and found not to 
demonstrate entitlement to service connection.  The fact that 
additional treatment for the arthritis had been rendered 
since the filing of the original claim sheds no further light 
on the question of a causal or etiologic relationship between 
said pathology and any incident relating to service.

While the appellant has submitted statements that he believes 
that his arthritis had its onset during his active service, 
the Board finds that the assertions of the appellant that his 
multiple joint osteoarthritis is related to experiences he 
had in service are not competent medical evidence with regard 
to that issue.  Layno v. Brown, 6 Vet. App. 465 (1994); 
Grottveit v. Brown 5 Vet. App. 91, 92-93 (1993).  
Furthermore, the appellant lacks the medical expertise to 
enter a medical judgment as to any relationship between the 
onset of his arthritis and any inservice incident.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Likewise, any 
statement of the appellant's siblings and representatives as 
to the etiology of the appellant's arthritis is also 
insufficient to establish a medical diagnosis.  Id.  The 
August 1943 War Manpower Commission letter was in evidence 
and considered when the RO denied the arthritis claim in May 
1966, and when Board issued its decision in May 1987.  
Therefore, the Board concludes that the appellant's 
testimony, his written statements, the written statements of 
his sibling and his representatives and the August 1943 War 
Manpower Commission letter are all cumulative evidence.  
Moreover, the appellant's testimony and written statements 
and those of his siblings tended to restate contentions that 
were on file at the time of the prior denial.  The copy of 
the August 1943 War Manpower Commission letter and the 
written statements of the appellant, his siblings and his 
representatives iterate previous evidence of record and are 
thus cumulative and therefore do not constitute "new and 
material" evidence.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).

The Board finds that the medical records submitted subsequent 
to the May 1987 Board decision fail to provide any additional 
relevant evidence as to the issue of whether the appellant's 
arthritis was incurred in service.  Previous medical records 
which included notations of the post-service existence of 
multiple joint osteoarthritis were considered by the Board in 
its May 1987 decision and found not sufficient to support the 
appellant's claim.  The medical records submitted since May 
1987 provide no more definitive delineation of etiology or 
causation.  Therefore, these records, while evidence not 
previously of record, are not "material" evidence because 
they do not shed any light on the existence of a medical 
nexus between the appellant's service activities and his 
multiple joint osteoarthritis.  Therefore, the Board 
concludes that the medical records submitted after May 1987 
are cumulative and are not "new and material" evidence.

Consequently, the evidence presented since the May 1987 Board 
decision is not new and material and the appellant's claim as 
to service connection for arthritis is not reopened.  
Furthermore, the use of the doctrine of reasonable doubt is 
inapplicable to issues of new and material evidence.  See 
Annoni v. Brown, 5 Vet. App. 463 (1993).

II.  Increased rating claims.

Initially, the Board finds that the appellant's increased 
rating claims are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a), in that he has presented claims which are 
plausible.  This being so, the Board must examine the record 
and determine whether the VA has any further obligation to 
assist in the development of his claim.  38 U.S.C.A. § 
5107(a).  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the appellant, as well as the 
entire history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole-recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
evidence of the present level of the service connected 
disabilities at issue consists of the reports of VA 
gastrointestinal examinations conducted in March 1998 and 
November 1998, the reports of VA psychiatric examinations 
conducted in March 1998 and December 1998, VA treatment 
records dated between 1997 and 1999, and the testimony 
provided by the appellant at his March 1999 personal hearing 
at the RO.  

A.  Gastrointestinal disability claim.

The appellant has been assigned a separate 40 percent 
evaluation under Diagnostic Code 7305, effective in March 
1998, for his gastrointestinal disability.  Previously the 
psychiatric disability and the stomach disability had been 
considered together for a combined evaluation of 50 percent.  
The gastrointestinal disability consists of the postoperative 
residuals of a vagotomy and a pyloroplasty for PUD.

Under Diagnostic Code 7305, ulcer, duodenal, a 60 percent 
evaluation is warranted when the veteran suffers from severe 
symptoms and the pain is only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  

Under Diagnostic Code 7308, post gastrectomy syndromes, 
severe symptoms associated with nausea, sweating, circulatory 
disturbances after meals, diarrhea, hypoglycemic symptoms, 
and weight loss with malnutrition and anemia warrant a 60 
percent rating.  Moderate symptoms with less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory disturbances after meals, but with diarrhea, and 
weight loss warrant a 40 percent rating.

Furthermore, the applicable regulations state that ratings 
under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348, inclusive, are not to be combined with each 
other.  A single evaluation should be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  For postoperative ulcer disease, evaluation under 
the provisions of Diagnostic Code 7308 or 7348 should be 
considered.  38 C.F.R. § 4.114.

Under the criteria of Diagnostic Code 7348, vagotomy with 
pyloroplasty or gastroenterostomy, a 20 percent rating is 
warranted for recurrent ulcer with incomplete vagotomy.  A 30 
percent rating is warranted for symptoms and confirmed 
diagnosis of alkaline gastritis, or of confirmed persisting 
diarrhea.  Said surgery followed by demonstrably confirmative 
post-operative complications of stricture or continuing 
gastric retention, warrants a 40 percent evaluation.  That is 
the highest evaluation available under this code.  38 C.F.R. 
§ 4.114, Diagnostic Code 7348.

In March 1998, the appellant underwent a VA stomach 
examination.  The examiner noted that the appellant 
complained of vomiting once or twice a month, of having 
diarrhea once or twice a month and of occasionally noting 
blood in his stools.  His weight was said to have been stable 
over the previous year.  On physical examination, the abdomen 
was soft, there was a well-healed and nontender scar, and his 
bowel sounds were normal.  The examiner stated that an upper 
GI series was not indicated.  During his March 1998 
psychiatric examination, the appellant reported that his 
stomach would get upset very readily, that he would have a 
bout of diarrhea once or twice a month and that he had 
vomited once since the beginning of the year.

In April 1998, the appellant had blood work performed at a VA 
facility.  His hemoglobin level was measured as 13.1 grams 
per deciliter (g/dL), with normal values ranging from 14.0 to 
18.0 g/dL.  The appellant's hematocrit was measured as 39.6 
%, with normal values ranging from 42% to 52%.  

The appellant underwent another VA stomach examination in 
November 1998.  He complained of abdominal cramps and 
heartburn two to three times per day.  He reported that he 
took Maalox with moderate relief.  He complained of loose 
stool once per day and denied blood in the stool.  He also 
reported that his weight had decreased 8-10 pounds in the 
previous six months.  On physical examination, the VA 
examiner found the appellant's midline scar to be nontender 
and well healed.  The abdomen was soft and nontender.  There 
were normal bowel sounds.  There were no palpable masses and 
his stool was negative for occult blood.  Upper GI testing 
was performed and resulted in normal findings.

The appellant testified at his March 1999 personal hearing at 
the RO that he had a lot of problems with his stomach, 
including pain, diarrhea and vomiting.  He stated that he had 
to watch what he ate and that he was having blood in his 
stool and weight loss.  The appellant further testified that 
his overall health was dwindling and that he did not have any 
stamina.  See Hearing Transcript pp. 1-3.

A March 1999 VA clinic note indicated that the appellant's 
stomach was doing fairly well, but he still had some problems 
with diarrhea.  Reflux was said not to be a major problem.  
The note stated there was no hematemesis or melena.  In April 
1999, the appellant underwent an esophagogastroduodenoscopy 
(EDG) in a VA facility.  The esophagus was normal and there 
was diffuse gastritis in the stomach with biliary reflux.  No 
ulcer was seen.  The appellant had follow-up care in June 
1999.  He complained of dysphagia after the EGD, but denied 
any bright red blood per rectum.  He also complained of 
diarrhea with meals.  On physical examination, the abdomen 
was soft and nontender with normal bowel sounds.  Laboratory 
testing results were noted to be within normal limits.

After reviewing the evidence on file, it is the conclusion of 
the Board that an increased rating for the appellant's 
service-connected gastrointestinal disability is not in 
order.  First, the evidence of record establishes that his 
clinical disability does not approximate the criteria for a 
higher evaluation under Diagnostic Code 7305 (ulcer, 
duodenal).  Specifically, a 60 percent evaluation requires a 
finding of pain only partially relieved by standard ulcer 
therapy.  In this case, the most recent VA examination 
revealed no abdominal tenderness and normal stools and bowel 
sounds.  In addition, no sustained weight loss has been 
documented: in January 1997, the appellant weighed 142 
pounds; in September 1997, 130 pounds; in July 1998, 124 
pounds; in November 1998, 125 pounds; and in March 1999, 134 
pounds.  Regarding the issue of weight loss, 38 C.F.R. 
§ 4.112 provides that minor weight loss or greater losses of 
weight for periods of brief duration are not considered of 
importance in rating.  Rather, weight loss becomes of 
importance where there is appreciable loss which is sustained 
over a period of time.  Here, the appellant's 18-pound weight 
loss was not sustained over time.  Furthermore, the evidence 
does not show recurrent hematemesis, melena, or anemia 
productive of a definite impairment of health.  The Board 
notes that the April 1986 report of a VA EGD stated that the 
appellant's baseline hematocrit was 40 percent, which was his 
hematocrit value in April 1998, and the most recent 
laboratory values were noted to be normal in June 1999.  
Finally, there has been no evidence of malnutrition.  As 
such, there is no basis for a higher rating under Diagnostic 
Code 7305. 

A higher rating is not available under Diagnostic Code 7308.  
Although the appellant has reported frequent symptoms of 
diarrhea shortly after eating, there is no objective clinical 
evidence of malnutrition, or anemia.  As noted above, the 
appellant has gained some weight over the recent past and his 
most recent hematocrit was at his baseline and his June 1999 
laboratory values were within normal limits.  In June 1999, 
the appellant was noted to continue to regularly attend his 
physical therapy and to participate maximally in his 
maintenance exercise program.  As severe postgastrectomy 
syndrome is not shown, there is no basis for a higher rating 
under Diagnostic Code 7308. 

In addition, Diagnostic Code 7348 is not appropriate in this 
case, because the maximum rating it provides is 40 percent, 
the current rating.  In addition, even the 40 percent rating 
requires "demonstrably confirmative postoperative 
complications of stricture or continuing gastric retention," 
which are not shown or suggested in this case.

Therefore, it is the conclusion of the Board that the current 
objective findings do not more nearly approximate those for a 
60 percent rating, and accordingly the lower rating is for 
application.  38 C.F.R. § 4.7.  Thus, in light of the absence 
of clinical evidence of weight loss as defined by 38 C.F.R. 
§ 4.112 and anemia, required under Diagnostic Codes 7305 and 
7308 for both the 40 and 60 percent ratings, as well as the 
absence of malnutrition, required for a 60 percent rating 
under DC 7308, it is the decision of the Board that a 60 
percent rating for the appellant's gastrointestinal 
disability described as status post vagotomy and pyloroplasty 
for PUD, is not warranted.  Since the preponderance of the 
evidence is against an allowance of an evaluation in excess 
of 40 percent for the appellant's gastrointestinal 
disability, status post vagotomy and pyloroplasty for PUD, 
the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b).

B.  Psychiatric disability.

The appellant has been assigned a separate 10 percent 
evaluation under Diagnostic Code 9400, effective in March 
1998, for his psychiatric disability diagnosed as an anxiety 
disorder.  Previously the psychiatric disability and the 
stomach disability had been considered together for a 
combined evaluation of 50 percent.

Under Diagnostic Code 9400, a 10 percent evaluation may be 
assigned when there is an occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or with symptoms 
controlled by continuous medication.  A 30 percent evaluation 
will be assigned when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9400.

The Board also notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995), the GAF is a scale reflecting the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness and a 55-60 
rating indicates moderate difficulty in social, occupational 
or school functioning.  The DSM-IV describes a GAF score of 
51 to 60 as reflecting a moderate level of impairment, e.g., 
flattened affect, circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational or 
school functioning, e.g., having few friends or having 
conflicts with peers or co-workers.  See 38 C.F.R. § 4.130.  
The appellant's GAF score was between 54 and 58 in 1998.

The appellant underwent a VA psychiatric examination in March 
1998.  He reported that his appetite was good and his sleep 
was good with medication.  He denied depression and denied 
any anhedonia.  He denied any suicidal ideation.  He stated 
that he got along well with his spouse and that they had fun 
together.  He reported working in his garden, watching 
television, reading and visiting occasionally with the 
neighbors and his son.  On mental status examination, the 
appellant was noted to be cooperative, although rather vague.  
There was considerable somatic preoccupation.  The 
appellant's mood was one of mild anxiety and his affect was 
appropriate to content.  His thought processes and 
associations were logical and tight without any confusion.  
No gross impairment of memory or delusions were observed by 
the examiner and the appellant did not complain of any 
hallucinations.  The examiner stated that the appellant's 
insight and judgment were adequate; he diagnosed an anxiety 
disorder on Axis I and assigned a GAF score of 58 on Axis V.

The appellant subsequently underwent another VA psychiatric 
examination in December 1998; the examiner reviewed the 
claims file.  The appellant reported that he did not receive 
any mental health treatment, although he did take some 
unnamed medication for anxiety.  He complained of feeling 
somewhat depressed; he also stated that he felt that he 
worried more than other people his age did.  The appellant 
stated that his relationship with his spouse was good and 
without significant problems.  He reported that he did have 
some friends with whom he visited.  He reported that he spent 
much of his time reading and watching television.  On mental 
status examination, the appellant was noted to be casually 
groomed, to converse readily with the examiner and to be 
oriented in all spheres.  The appellant's predominant mood 
was one of anxiety and his affect was appropriate to content.  
His thought processes and associations were logical and tight 
without any confusion.  No gross impairment of memory or 
delusions were observed by the examiner and the appellant did 
not complain of any hallucinations.  The examiner stated that 
the appellant's insight and judgment were adequate; he 
diagnosed an anxiety disorder on Axis I and assigned a GAF 
score of 54 on Axis V.

The appellant testified during his March 1999 personal 
hearing at the RO that he avoided crowds and that he stayed 
by himself and tried to relax.  He said that he sometimes 
thought the whole world was against him, that he cried 
sometimes, that he had problems sleeping and that sounds 
startled him.  See Hearing Transcript pp. 5-6.  He appellant 
also testified that he had problems remembering things and 
that he could get lost while driving if he was not 
concentrating.  He stated that he received treatment every 
three months and took pills for sleep and nerves.  See 
Hearing Transcript pp.7-9.

Review of the VA treatment records dated between 1996 and 
1999 reveals only one mention of psychiatric symptomatology.  
In March 1999, the appellant reported that he was currently 
being treated for depression.  The appellant was administered 
MMPI testing; he generated an abnormal and overly defensive 
MMPI profile.  The psychologist noted that this profile is 
associated with individuals who are excessively concerned 
with vague physical complaints and use them to manipulate and 
control others.  The clinical impression was abnormal MMPI 
profile consistent with somatization disorder.

Upon review of all the evidence of record, the Board 
concludes that there is enough evidence to support an 
evaluation of 30 percent for the appellant's anxiety 
disorder.  The evidence does indicate that the appellant 
demonstrates such symptoms as anxious mood, some depression 
and some sleep impairment, as well as disturbances of 
motivation and mood; these symptoms more closely reflect a 30 
percent evaluation than a 10 percent evaluation.  However, 
the evidence of record does not show any circumstantial, 
circumlocutory, or stereotyped speech or any panic attacks or 
any difficulty in understanding complex commands or retention 
of only highly learned material and forgetting to complete 
tasks or impaired abstract thinking.  The VA treatment 
records reveal no impairment of the thought process or 
communications.  The appellant has not exhibited any 
inappropriate behavior, and has been able to maintain his 
personal hygiene and other activities of daily living.  He 
has never been noted to be other than alert and oriented.  He 
has been able to report for physical therapy on a regular 
basis, he has maintained his marital relationship without 
significant problems and he still has some friends with whom 
he visits.  Furthermore, there is no evidence of record that 
reflects any suicidal ideation.  The record clearly 
demonstrates that the appellant suffers from depressed mood, 
anxiety, some suspiciousness, some sleep impairment and 
perhaps some memory loss, but he is generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal.  Therefore a 30 percent evaluation, but 
not more, would be warranted under the current rating 
criteria.

The appellant has indicated that he should be rated as 
severely disabled for the symptomatology due to his anxiety 
disorder.  However, the appellant, as a layperson, is not 
considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The May 1998  and December 1998 VA psychiatric examination 
reports indicate GAF values of 54-58, which show moderate 
symptoms and moderate difficulty in social and occupational 
functioning due to anxiety.  The clinical assessments of 
record are considered persuasive as to the appellant's degree 
of impairment due to the anxiety disorder since they consider 
the overall industrial impairment due to his psychiatric 
illness.

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that a rating in excess of 30 
percent for disability due to an anxiety disorder is not 
warranted, as the medical evidence discussed above does not 
show that there is reduced reliability and productivity due 
to such symptoms as circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; impairment of short and long-term memory; or impairment 
of judgment or abstract thinking.  The findings set forth 
above most closely approximate those necessary for the 30 
percent evaluation.  The findings needed for the next higher 
evaluation are not currently demonstrated.  The Board 
concludes that this finding holds for the entire time period 
involved and as such, a rating in excess of 30 percent is not 
warranted for any of the time period in question.  Since the 
preponderance of the evidence is against an allowance of an 
evaluation in excess of 30 percent for an anxiety disorder 
under the schedular criteria, the benefit of the doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b).

III.  Extraschedular rating.

The Board finds no evidence that the appellant's service-
connected gastrointestinal disability or his service-
connected psychiatric disability presented such an unusual or 
exceptional disability picture at any time between 1996 and 
the present as to require an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  It is 
undisputed that the appellant's symptoms have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Indeed, the schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  

There is no evidence that either service-connected disability 
interferes markedly with employment in a way not contemplated 
by the schedular rating.  The appellant, while retired, has 
been able to report for physical therapy sessions on a 
regular basis.  Furthermore, the appellant has not required 
any hospitalizations for his gastrointestinal problems or for 
psychiatric care, nor were there were any other exceptional 
disabling characteristics that would not be addressed by the 
schedular rating criteria.  Accordingly, the Board finds that 
the regular schedular standards applied in the current case 
adequately describe and provide for the appellant's 
disability level for his gastrointestinal disability and for 
his psychiatric disability, and that the grant of an 
extraschedular evaluation at any time for either disability 
is not warranted.


ORDER

New and material evidence not having been submitted to reopen 
the appellant's claim of entitlement to service connection 
for arthritis, the benefits sought on appeal are denied.

Entitlement to an increased evaluation for a gastrointestinal 
disability, status post vagotomy and pylorectomy, currently 
evaluated at 40 percent disabling, is denied.

Entitlement to an increased evaluation of 30 percent, but not 
more, for a psychiatric disability diagnosed as anxiety 
disorder is granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

